This opinion is subject to administrative correction before final disposition.




                                 Before
                    CRISFIELD, GASTON, and PENNIX
                        Appellate Military Judges

                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                     Stephen KELLOGG III
   Electrician’s Mate Nuclear Power Second Class (E-5), U.S. Navy
                              Appellant

                              No. 201900253

                             Decided: 8 July 2020

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judge:
                            Jonathan T. Stephens

Sentence adjudged on 16 May 2019 by a general court-martial convened
at Naval Base San Diego, California, consisting of a military judge sitting
alone. Sentence in the Entry of Judgment: reduction to E-1, confinement
for three years, and a dishonorable discharge.

                            For Appellant:
           Lieutenant Commander W. Scott Stoebner, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________
                  United States v. Kellogg, No. 201900253
                           Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, Uniform Code of Military Jus-
tice, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2